Citation Nr: 0939609	
Decision Date: 10/19/09    Archive Date: 10/28/09	

DOCKET NO.  04-23 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for an obsessive compulsive 
disorder, claimed as post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from June 1968 to October 
1969.  He served in Vietnam from December 1968 to December 
1969.

This case was most recently before the Board of Veterans' 
Appeals (Board) in April 2009 at which time it was remanded 
to the VARO in Albuquerque, New Mexico, in order that the 
Veteran might be accorded a video conference hearing.  This 
was accomplished in August 2009.  A transcript of the 
proceedings is of record and has been reviewed.  


FINDING OF FACT

The Veteran's obsessive compulsive disorder with PTSD 
features is reasonably related to his military service.  


CONCLUSION OF LAW

The criteria for service connection for obsessive compulsive 
disorder with PTSD features are reasonably met.  
38 U.S.C.A. §§ 1110, 1154, 5103(a), 5107 (2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).  




REASONS AND BASES FOR FINDING AND CONCLUSION

In view of the allowance of this claim, compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5126 (West 2002 
& Supp. 2009)) need not be discussed.  The Board notes that 
there has been essential compliance with the mandates of the 
VCAA throughout the course of the appeal.  

Pertinent Legal Criteria

In general, service connection may be granted for disability 
resulting from a disease or injury incurred in or aggravated 
by active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  

Regulations also reflect that service connection may be 
established when all the evidence of record, including that 
pertinent to service, demonstrates that the Veteran has a 
current disability that was incurred in service.  
38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence 
diagnosing a condition in accordance with the provisions of 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and inservice stressors; 
and credible supporting evidence that the claimed inservice 
stressor occurred.  38 C.F.R. § 3.303(f).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that for service connection to be awarded there must be:  
(1) Medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances, lay evidence of 
inservice incurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between the claimed 
inservice disease or injury and the present or injury.  
Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006); Disabled 
American Veterans v. Secretary of Veterans Affairs, 419 F.3d 
1317, 1318 (Fed. Cir. 2005); Shedden v. Principi, 381 F.3d 
1163 (Fed. Cir. 2004).  If the Veteran fails to demonstrate 
any one element, denial of service connection will result.  

38 U.S.C.A. § 5107 sets forth the standard of proof applied 
in decisions and claims for Veterans' benefits.  A Veteran 
will receive the benefit of the doubt when an approximate 
balance of positive and negative exists.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.  Thus, where the Veteran seeks benefits 
and the evidence is in relative equipoise, the Veteran 
prevails.  Wells v. Principi, 18 Vet. App. 33, 36 (2004); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  A claim will be 
denied only if the preponderance of the evidence is against 
the claim.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

Factual Background and Analysis

The Board notes that it has thoroughly reviewed all the 
evidence in the claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss in detail all the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380 (Fed. Cir. 2000) (the 
Board must review the entire record, but does not have to 
discuss each piece of evidence).  The analysis below focuses 
on the most salient and relevant evidence, and on what this 
evidence shows, or fails to show, on the claim.  The Veteran 
should not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).  

The service treatment records are without reference to 
complaints or findings indicative of the presence of a 
psychiatric disorder and it is not otherwise contended.  

At the time of a general medical examination by VA in May 
1974, there were no significant abnormalities indicated with 
regard to the Veteran's psychiatric status.  

Of record is a report of psychological testing accorded the 
Veteran by a private psychologist in August 2002.  The 
purpose of the evaluation was to assist a local Vet Center in 
treatment planning and diagnosis.  It was reported that while 
in 

Vietnam, the Veteran was stationed at Cam Ranh Bay.  He 
claimed that while there, the base was mortared and rocketed 
on a number of occasions.  He added that he had a nephew who 
was in Vietnam at the same time and was hospitalized at Cam 
Ranh Bay.  When he visited him, this only heightened his 
awareness of the life-and-death nature of the situation in 
Vietnam.  Psychological testing showed a classic PTSD 
profile.  It was stated the specialized PTSD subscales were 
"quite elevated."  Following examination and testing, he was 
accorded Axis I diagnoses of:  PTSD, combat related, chronic, 
mild; and obsessive-compulsive disorder, secondary to combat 
experience.  The Axis II diagnosis was deferred.  The 
examiner stated that the Veteran had an unusual adaptation of 
his PTSD and that he had developed obsessive-compulsive 
symptoms as a way of coping with his combat-related PTSD.  
"His anxiety from the PTSD has led to multiple obsessive-
compulsive-type behaviors that are compulsive, repetitive, 
and over which he has no conscious control."  

Of record is an April 2003 communication from a nephew of the 
Veteran.  The individual was in Vietnam with a unit of the 
101st Airborne and was wounded in action.  While being 
evacuated at Cam Ranh Bay, the Veteran, his uncle, came to 
visit him in the hospital.  The individual recalled that 
while he was in the hospital, Cam Ranh Bay "was under 
constant fire from rockets, artillery and mortars."  He said 
the ward itself was hit while he was there and this happened 
around the 2nd or 3rd week of June 1969.  

Of record are reports of treatment and evaluation by a 
private physician in November 2002.  Notation was made of 
obsessive-compulsive disorder and PTSD.  

Also of record are copies of military command chronologies 
indicating that Cam Ranh Bay received enemy fire in February 
1969.  

The Veteran was accorded a PTSD examination by VA in 
September 2008.  The claims file was reviewed by the 
examiner.  It was reported that the Veteran's military 
service included being stationed at Cam Ranh Bay in Vietnam 
in the supply field.  It was stated he had no direct combat 
exposure, but was exposed to nightly rocket/mortar attacks.  
However, the examiner described the Veteran as a passive 
recipient of the mortar attacks.  It was stated he was never 
injured and the Veteran reported that he was often smoking 
marijuana during the attacks and he "reports this with a 
reminiscent smile."  It was noted that PTSD screening 
revealed the Veteran endorsed "some" items consistent with 
PTSD, but the examiner stated it was not possible to evaluate 
the testing and bias in that regard.  The examiner believed 
the testing was fully consistent with and supportive of a 
diagnosis of obsessive-compulsive disorder and believed that 
the overall testing and examination findings did not support 
a diagnosis of PTSD.  The examiner stated the obsessive-
compulsive disorder "clearly" had a significant negative 
impact on the Veteran's current detectability and 
satisfaction, but added there was "no evidence of a direct 
connection between this disorder and his military service."  
The examiner further opined that the Veteran's military 
stressor had resulted in limited symptoms, but had not 
resulted in "a full constellation of PTSD symptoms."  The 
examiner added that the long-standing obsessive-compulsive 
"does significantly impair his adaptation and the elemental 
anxiety is to some degree elevated by his response to the 
military stressors.  In other words, the Vet does not present 
with PTSD, but the memories of his military experience (both 
positive and negative) certainly impact his current 
functioning."  

In view of the foregoing, the Board finds it more than 
reasonable to determine that the Veteran has a psychiatric 
disorder, classified as obsessive-compulsive disorder with 
PTSD features, that is related to his military service.  A 
private psychologist opined in August 1992 that the Veteran 
had PTSD.  While PTSD was not diagnosed at the time of recent 
examination by VA in September 2008, an examination that 
reportedly included a review of the entire claims file, the 
examiner in 2008 opined that the Veteran had a long-standing 
obsessive-compulsive disorder that had been to some degree 
exacerbated by his response to military stressors.  The Board 
finds it reasonable to conclude from this opinion that the 
currently diagnosed obsessive-compulsive disorder with PTSD 
features is attributable to the Veteran's active service, 
including his time in Vietnam in the late 1960's.  




ORDER

Service connection for obsessive-compulsive disorder with 
PTSD features is granted.  



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


